Citation Nr: 0323942	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  02-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his social worker


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD.  

In April 2003, the veteran and the veteran's social worker 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been associated with the veteran's claims 
file.  


REMAND

The veteran contends that he is entitled to service 
connection for PTSD as this disorder stems from incidents in 
service in which he was both physically assaulted and 
sexually abused.  

The Board, initially, notes that the veteran's claim was 
submitted to VA following the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096.  This liberalizing law is thus applicable to 
the veteran's claim.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(a) (2002).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

In this case, neither the veteran nor his representative was 
issued any sort of notification of the VCAA and the effect it 
had on his claim in appellate status.  The Board points out 
that the claims folder was transferred to the Board in April 
2003, more than two years after the VCAA was enacted.  The 
Board finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  

Additional development of the record is also indicated.  The 
veteran currently contends that he is entitled to service 
connection for PTSD as PTSD results from both physical 
assaults he endured and witnessed and sexual abuse against 
his person while serving as a cook in Vietnam.  With respect 
to sexual assaults, the veteran has stated and testified that 
he did not seek assistance or mention being sexually abused 
by fellow servicemembers for a number of years following 
service due to the nature of this trauma.  He has further 
stated that he disclosed this to his social worker following 
his initial PTSD examination in 2002, as he felt capable of 
confiding in her.  

The medical evidence of record includes a February 2002 VA 
PTSD examination, which diagnosed depression NOS (not 
otherwise specified) on Axis I and a more current VA PTSD 
examination in October 2002 which considered his claim of 
sexual trauma in service and on Axis I diagnosed chronic 
PTSD.  The examiner stated with respect to this diagnosis, 
and apparently with specific respect to the veteran's 
reported stressors, that he had given the benefit of the 
doubt to the veteran by his history.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  

If PTSD is based on inservice personal assault, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; test for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow servicemembers or clergy.  
38 C.F.R. § 3.304(f)(3) (2002).  

Furthermore, evidence or behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  A request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

Additionally, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the current service stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. At 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).  

The law is clear that VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, in 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2002).  

Here VA provided the veteran a letter in July 2002, which 
complied with the above-described notification requirements 
in Section 3.304(f)(3).  The veteran responded to this letter 
that same month submitting additional evidence and 
information in support of his claim.  He further stated that 
with respect to his stressor experiences he essentially 
suppressed information about the sexual assaults upon him due 
to shame until recently and only told about the physical 
abuse.  With respect to the physical abuse, the veteran also 
stated that he was sent to the infirmary for his injuries and 
might "have filed charges" against his perpetrators.  Here 
the Board notes that despite the severity of the physical 
attack upon him as described during his April 2003 hearing 
and as supported by a lay statement from a fellow 
servicemember, service medical records show no related 
evaluation and treatment and, thus, may be incomplete.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain what, if any, information 
(medical or lay evidence) not previously 
provide to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection for PTSD (due to 
personal assault).  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO is asked to contact the 
veteran and request that he identify by 
name, address, and approximate (beginning 
and ending date) all VA and non-VA health 
care providers that have treated him 
since separation from service for any 
mental health condition and/or provided 
him any counseling.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should contact the National 
Personnel Records Center and obtain any 
additional medical or service 
administrative records they may have of 
the veteran.  In doing so, the request 
should specifically include records of 
any treatment provided to the veteran 
between July 1970 and March 1971 at Cam 
Ranh Bay, Vietnam, by service department 
medical personnel.  

4.  The RO should contact the veteran and 
ask him for the complete name and unit or 
assignment of all individuals that he 
confided in or were witnesses to the 
physical assaults upon both him and his 
fellow servicemember, identified as 
Private First Class Grimes.  The veteran 
should specifically provide the complete 
name of Private First Class Grimes as 
well as the names of his first sergeant, 
commanding officer and the individuals 
who attacked him as well as their 
appropriate unit(s) of assignment and any 
other identifying information by which 
his alleged stressors can be 
corroborated. 

5.  If the veteran provides enough 
information to identify any individual 
who served with him during active duty, 
by both name and unit assignment, the RO 
is asked to use VA resources to locate 
the individual; and if any are located, 
to request that they provide a statement 
on the veteran's behalf concerning their 
knowledge of the stressful events 
(physical and sexual assault during his 
tour in Vietnam).  

6.  If the veteran provides enough 
information to identify any individual 
who he confided in post service, by names 
and address, request that he or she 
provide a statement on the veteran's 
behalf concerning their knowledge of the 
alleged stressful events (i.e., the 
veteran's allegation of physical and 
sexual assault in service).  

7.  Ask the veteran to provide written 
statements from any individual that he 
can contact concerning their knowledge of 
his allegations of physical and sexual 
assault in service.  

8.  If any statements are obtained 
through VA resources, or if the veteran 
provides any statements on his own, the 
RO should verify through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time in 
question.  

9.  The RO should contact the veteran and 
request that he provide any identifying 
information with respect to the 
servicemember identified as Lester King.  
In doing so, the veteran should be asked 
to provide clarifying information with 
respect to this individual's death in 
Vietnam and his relationship to him.  
With any information provided by the 
veteran, the RO should contact the 
National Archives and Records 
Administration and ask them to conduct a 
search of this deceased servicemember's 
unit record for evidence of his and the 
circumstances surrounding death.  

10.  The RO should request to contact the 
veteran's service department and request 
that they provide copies of any records 
prepared in connection with any 
complaints, investigations, or 
prosecutions initiated by the veteran's 
allegations against his alleged 
assailants during his service as a cook 
with the Marine Maintenance Activity in 
Vietnam while stationed at Cam Ranh Bay, 
Vietnam, between July 1970 and March 
1971.  

11.  After associating with the claims 
file the information and evidence 
obtained (if any), in connection with the 
above development, the RO is asked to 
make arrangements with the appropriate VA 
medical facility to schedule the veteran 
for a psychiatric examination by a panel 
of two VA psychiatrists who have not 
previously examined him.  Each 
psychiatrist should conduct a separate 
examination with consideration of the 
criteria for PTSD.  If there are 
different psychiatric disorders other 
than PTSD, the psychiatrist should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be associated from 
one disorder or another, it should be so 
specified.  Send the claims folder to the 
examiners for review.  Request that the 
examiners include all indicated studies 
and tests deemed appropriate and that all 
clinical findings be reported in detail.  

(a)  Based on the results of the 
examination and a review of the claims 
folder, the examiners are asked to 
address the following questions:  

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, 
specify whether the veteran has PTSD 
related to his military service as 
opposed to any other traumatic event 
before or after service.  For 
purposes of determining whether PTSD 
due to service is present, the 
examiner may only consider an 
alleged inservice stressful event 
that is verified by supporting 
evidence of record.  

12.  To help avoid future REMAND, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate correction action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

13.  The RO should then readjudicate the 
claim for service connection for PTSD 
(due to personal assault) and should 
consider all the additional information 
and/or evidence that has been associated 
with the claims file since the issuance 
of the November 2002 supplemental 
statement of the case.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim to 
include all pertinent evidence received 
since the November 2002 supplemental 
statement of the case, and the applicable 
law and regulations governing each claim. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




